Case 13-36593        Doc 50     Filed 01/10/19     Entered 01/10/19 14:53:00          Desc         Page 1
                                                  of 5




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-36593
         Carol J Wood
         Michael K Wood
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/16/2013.

         2) The plan was confirmed on 01/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/12/2017, 10/03/2018, 10/03/2018.

         5) The case was completed on 10/17/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,805.00.

         10) Amount of unsecured claims discharged without payment: $124,056.49.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-36593        Doc 50      Filed 01/10/19    Entered 01/10/19 14:53:00                 Desc         Page 2
                                                  of 5



 Receipts:

         Total paid by or on behalf of the debtor             $66,120.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $66,120.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,075.75
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,075.75

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ASSET ACCEPTANCE CORP           Unsecured      2,818.00       2,818.61         2,818.61        773.75         0.00
 ASSET ACCEPTANCE CORP           Unsecured      2,422.00       2,422.70         2,422.70        665.07         0.00
 ASSET ACCEPTANCE CORP           Unsecured            NA       2,015.07         2,015.07        553.17         0.00
 CAVALRY SPV I LLC               Unsecured            NA         392.94           392.94        107.87         0.00
 CENTEGRA HOSPITAL WOODSTOCK Unsecured              75.00        743.37           743.37        204.07         0.00
 CITIBANK                        Unsecured      5,387.00       5,387.72         5,387.72      1,479.01         0.00
 CITIBANK                        Unsecured      5,334.00       5,334.08         5,334.08      1,464.29         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            674.00      1,240.54         1,240.54        340.55         0.00
 FORD MOTOR CREDIT CO            Unsecured            NA     19,842.98        19,842.98       5,447.21         0.00
 ILLINOIS DEPT OF HEALTHCARE & F Priority       2,888.00       3,195.27         3,195.27      3,195.27         0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         614.45           614.45        168.68         0.00
 LVNV FUNDING                    Unsecured      8,343.00     12,826.42        12,826.42       3,521.05         0.00
 LVNV FUNDING                    Unsecured         332.00        310.49           310.49          85.23        0.00
 LVNV FUNDING                    Unsecured      5,672.00       2,952.36         2,952.36        810.47         0.00
 LVNV FUNDING                    Unsecured         650.00         85.16            85.16          23.38        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      2,079.00       1,930.65         1,930.65        529.99         0.00
 PRESENCE HEALTH                 Unsecured           0.00      2,310.04         2,310.04        634.14         0.00
 QUANTUM3 GROUP                  Unsecured            NA         746.80           746.80        205.01         0.00
 RJM ACQUISITIONS LLC            Unsecured          87.00         87.21            87.21          23.94        0.00
 SANTANDER CONSUMER USA          Unsecured            NA         353.95           353.95          97.16        0.00
 SANTANDER CONSUMER USA          Unsecured            NA         166.74           166.74          45.77        0.00
 SANTANDER CONSUMER USA          Secured       14,052.00     14,052.00        14,052.00      14,052.00    1,751.07
 SANTANDER CONSUMER USA          Secured       20,296.00     20,296.00        20,296.00      20,296.00    2,522.04
 CAF                             Unsecured           0.00           NA               NA            0.00        0.00
 CONTRACT CALLERS INC/COMED      Unsecured      1,214.00            NA               NA            0.00        0.00
 CONVERGENT/TMOBILE USA          Unsecured         408.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36593        Doc 50       Filed 01/10/19    Entered 01/10/19 14:53:00              Desc         Page 3
                                                   of 5



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal      Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid         Paid
 CRED COLL B/ADVENTIST HEALTH P Unsecured           403.00           NA             NA           0.00       0.00
 CRED COLL B/ADVENTIST HEALTH P Unsecured           139.00           NA             NA           0.00       0.00
 DEPENDON COLLECTION SE/SURGEO Unsecured            338.00           NA             NA           0.00       0.00
 DISCOVER                         Unsecured         545.00           NA             NA           0.00       0.00
 DIVERSIFIED SVS GROUP/MED CTR A Unsecured       1,260.00            NA             NA           0.00       0.00
 ENHANCED RECOVERY CO/US CCEL Unsecured          1,116.00            NA             NA           0.00       0.00
 GMAC                             Unsecured      7,715.00            NA             NA           0.00       0.00
 GMAC                             Unsecured           0.00           NA             NA           0.00       0.00
 GMAC                             Unsecured           0.00           NA             NA           0.00       0.00
 MAGE & PRICE                     Unsecured      2,394.00            NA             NA           0.00       0.00
 MBB/DUPAGE EMERGENCY PHYS        Unsecured         595.00           NA             NA           0.00       0.00
 MBB/DUPAGE EMERGENCY PHYS        Unsecured         413.00           NA             NA           0.00       0.00
 MBB/DUPAGE EMERGENCY PHYS        Unsecured         277.00           NA             NA           0.00       0.00
 MBB/DUPAGE EMERGENCY PHYS        Unsecured         191.00           NA             NA           0.00       0.00
 MBB/DUPAGE EMERGENCY PHYS        Unsecured          88.00           NA             NA           0.00       0.00
 MBB/DUPAGE EMERGENCY PHYS        Unsecured          65.00           NA             NA           0.00       0.00
 MBB/ELMHURST ANESTHESIA          Unsecured         518.00           NA             NA           0.00       0.00
 MBB/ELMHURST EMERG MED SERV Unsecured               50.00           NA             NA           0.00       0.00
 MED BUSI BUR                     Unsecured         842.00           NA             NA           0.00       0.00
 MERCHANTS CR                     Unsecured         423.00           NA             NA           0.00       0.00
 MERCH CRED GUIDE/ELMHURST ME Unsecured          1,298.00            NA             NA           0.00       0.00
 MIDLAND FUNDING/CREDIT ONE BA Unsecured            970.00           NA             NA           0.00       0.00
 NCO FIN/99/RADIATION ONCOLOGY Unsecured            211.00           NA             NA           0.00       0.00
 NORTHWEST COLLECTORS/A TEC AMUnsecured             479.00           NA             NA           0.00       0.00
 NORTWEST COLL/PATHOLOGY CONS Unsecured             274.00           NA             NA           0.00       0.00
 NORTHWEST COLL/WEST CHICAGO P Unsecured            200.00           NA             NA           0.00       0.00
 NORTHWEST COLL/ELMHURST RADI Unsecured             182.00           NA             NA           0.00       0.00
 NORTHWEST COLL/ASSOC PATHOLO Unsecured             136.00           NA             NA           0.00       0.00
 NORTHWEST COLL/PHYS ANESTHES Unsecured             134.00           NA             NA           0.00       0.00
 ARMOR SYS CO/GASTROENTEROLOG Unsecured             231.00           NA             NA           0.00       0.00
 ARS INC/TCF BANK                 Unsecured         110.00           NA             NA           0.00       0.00
 ASSET ACCEPTANCE LLC/CAPITAL O Unsecured       16,560.00            NA             NA           0.00       0.00
 CBNA                             Unsecured      4,700.00            NA             NA           0.00       0.00
 CITIFINANCIAL                    Unsecured      8,434.00            NA             NA           0.00       0.00
 CITIFINANCIAL                    Unsecured      2,818.00            NA             NA           0.00       0.00
 SAXON MORTGAGE                   Unsecured           0.00           NA             NA           0.00       0.00
 SECURITY CREDIT SERVIC/WAMU/PR Unsecured           498.00           NA             NA           0.00       0.00
 STANISCCONTR                     Unsecured         229.00           NA             NA           0.00       0.00
 STATE COLL SERVI/VILL OF LOMBAR Unsecured          688.00           NA             NA           0.00       0.00
 STATE COLL SRV/RADIOLOGY CONS Unsecured            163.00           NA             NA           0.00       0.00
 UNKNOWN                          Unsecured      2,260.00            NA             NA           0.00       0.00
 UNKNOWN                          Unsecured          32.00           NA             NA           0.00       0.00
 HARRIS & HARRIS LTD/SHERMAN HO Unsecured            50.00           NA             NA           0.00       0.00
 HARVARD COLL                     Unsecured         311.00           NA             NA           0.00       0.00
 HARVARD COLL                     Unsecured         197.00           NA             NA           0.00       0.00
 HARVARD COLL                     Unsecured          81.00           NA             NA           0.00       0.00
 HARVARD COLL/ELK GROVELAB PH Unsecured          2,563.00            NA             NA           0.00       0.00
 AT&T UVERSE/IC SYSTEM INC        Unsecured         221.00           NA             NA           0.00       0.00
 I C SYSTEM INC/COMED             Unsecured      1,213.00            NA             NA           0.00       0.00
 ILLINOIS COLLECTION SE/GOOD SAM Unsecured       2,795.00            NA             NA           0.00       0.00
 ILL COLL SE/RADIOLOGISTS OF DUPA Unsecured         309.00           NA             NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36593        Doc 50       Filed 01/10/19    Entered 01/10/19 14:53:00                Desc        Page 4
                                                   of 5



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
 ILLINOIS COLLECTION SE/GOOD SAM Unsecured           75.00             NA           NA            0.00        0.00
 ILL COLL SE/RADIOLOGISTS OF DUPA Unsecured          56.00             NA           NA            0.00        0.00
 ILL COLL SE/RADIOLOGISTS OF DUPA Unsecured          55.00             NA           NA            0.00        0.00
 LINCOLN AUTOMOTIVE FIN           Unsecured     11,000.00              NA           NA            0.00        0.00
 STATE DISBURSEMENT UNIT          Priority       2,888.00              NA           NA            0.00        0.00
 SUSAN LOVELACE                   Priority            0.00             NA           NA            0.00        0.00
 T MOBILE                         Unsecured            NA           175.08       175.08          48.06        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00                 $0.00
       Mortgage Arrearage                                     $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                           $34,348.00           $34,348.00             $4,273.11
       All Other Secured                                      $0.00                $0.00                 $0.00
 TOTAL SECURED:                                          $34,348.00           $34,348.00             $4,273.11

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $3,195.27          $3,195.27                 $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
        All Other Priority                                       $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                             $3,195.27          $3,195.27                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $62,757.36           $17,227.87                  $0.00


 Disbursements:

         Expenses of Administration                              $7,075.75
         Disbursements to Creditors                             $59,044.25

 TOTAL DISBURSEMENTS :                                                                          $66,120.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-36593        Doc 50      Filed 01/10/19     Entered 01/10/19 14:53:00            Desc      Page 5
                                                   of 5




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
